FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10197

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00081-KJD

  v.
                                                 MEMORANDUM *
CHARLES MOORE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Charles Moore appeals from the 21-month sentence imposed following the

revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Moore contends that the district court erred by basing its sentencing decision

on the seriousness of his underlying offense. The record shows that the district

court took proper account of the seriousness of Moore’s conduct and did not

impose sentence primarily on this basis. See United States v. Simtob, 485 F.3d

1058, 1062-63 (9th Cir. 2007). Moreover, in light of the totality of the

circumstances and the 18 U.S.C. § 3583(e) sentencing factors, the sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                          2                                     12-10197